Citation Nr: 1703320	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO. 09-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Michael Sullivan, Esq.


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In December 2009, the Veteran requested a videoconference hearing, which was scheduled for October 2011. The Veteran failed to appear for the scheduled hearing, and provided no reason for missing the hearing. Therefore, the Veteran's request for a hearing is considered withdrawn. 

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of degenerative disc disease.

2. The Veteran's current back disability did not have its onset during active service; symptoms of the current back disability were not chronic during service, did not manifest to a compensable degree within one year of service separation, and were not continuous since service separation and the Veteran's degenerative disc disease is not etiologically related to his military service.



CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a September 2006 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The April 2007 VA examiner performed an in-person examination. The February 2016 VA examiner performed a comprehensive review of the Veteran's case file. In their reports, the VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claim. 

The case was remanded in November 2011 in order for the RO to obtain records from the Social Security Administration (SSA) pertaining to the Veteran's back disability, as well as private treatment records from 1991 to 1999, and for an addendum opinion on whether the Veteran's back disability originated in service and was aggravated by his post-service injury. The Veteran's SSA records were obtained and associated with the claims file. The RO attempted to obtain the Veteran's private treatment records, but were informed that the records would not be released because the Veteran owed his private physician a debt. The RO attempted a second time to retrieve the records, asking that the debt provision be waived in this instance, but received no response. The Veteran was notified of the RO's attempts to retrieve his private treatment records, and advised to contact the physician directly to have the records forwarded to the RO. To date, the RO has not received these records from the private physician, or the Veteran himself. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet App. 97, 105 (2008) (discussing instances when substantial, even if not total or exact, compliance with a remand directive is sufficient). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for Degenerative Disc Disease

The Veteran contends that his degenerative disc disease is a result of a back injury sustained in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran's VA treatment records note arthritis, lower back pain, and bulging discs. The Veteran's diagnosis of degenerative disc disease was confirmed by the April 2007 VA examiner, during an in-person examination of the Veteran.

The Veteran contends that he hurt his back lifting ammunition in service. The Veteran stated that, while in the Army, he worked on armored vehicles. The Veteran's Report of Separation from the Armed Forces (DD Form 214) shows that his primary specialty was as an armor crewman. The Veteran's service treatment records indicate that he reported to a unit medic ("battalion aid station") in January 1977, where he reported that he had he had injured his back. 

However, the Veteran's degenerative disc disease is not etiologically related to his in-service back injury. In April 2007, the Veteran was afforded an in-person examination. The VA examiner, after discussing the case extensively with the Chief of Orthopedics, determined the Veteran's degenerative disc disease was less likely than not caused by service. The VA examiner opined that there is only one service treatment record of low back pain with no accompanying physical examination, there was no mention of low back pain on separation from service, and the Veteran has a history of an on the job back injury while working as a nurses aide. In November 2011, the case was remanded to the RO for an addendum opinion to determine if the Veteran's degenerative disc disease could have been caused by the injury in service and aggravated by his post-service injury while as a nurses aide. The February 2016 VA examiner reviewed the Veteran's case file and opined that the Veteran's injury in service was likely a self-limiting occurrence, noting that the Veteran reported "I am in good health to the best of my knowledge" during his separation examination. 

The April 2007 and February 2016 VA examiners provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiners are considered competent and probative evidence. The VA examiners provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's in-service injury and his current degenerative disc disease. 

The Veteran's August 1979 separation examination did not document complaints, symptoms, a diagnosis, or treatment for any lower back condition. The accompanying report of medical examination indicated no musculoskeletal abnormalities. The Veteran reported that he was in "good health to the best of [his] knowledge." His PULHES profile also indicated he was in excellent physical condition See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H "); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

The Veteran maintained a career as a nurses aide for several years after separation from service, where he stated he regularly lifted weights over 50 pounds, and the heaviest weight he lifted was 100 pounds or more. See December 2006 Social Security Records. 

Indeed, the Veteran reported in a June 2004 VA treatment record that he had back pain related to his post service career working for 14 years as a nurses aide. In a second June 2004 VA treatment record, he reported that he was injured at his job as a nurses aide approximately 5 years prior, which places the onset of his symptoms in 1999, or approximately 20 years after service. In July 2006, he reported that he took medication for a back injury that happened "several years ago." In October 2006, he reported to a VA health care provider that his back pain began approximately 15 years prior during an accident that occurred while he was working as a nurses aide. This places the onset of his symptoms in 1991. He also stated that his back symptoms had been "on and off since that time." At his April 2007 VA examination, the Veteran reported for the first time that he hurt his back in service while he was lifting ammunition. He also reported injuring his back after service while working as a nurses aide. Specifically, he stated that he injured his back while transferring a patient. He reported the onset of pain approximately 10 to 15 years prior to the examination, which establishes the year of onset to be between 1992 and 1997-over 10 years after separation from service.

The evidence demonstrates that Veteran's degenerative disc disease is not etiologically related to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for degenerative disc disease is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for degenerative disc disease is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


